OFFICE   OF THE ATTORNEY GENERAL               OF TEXAS
                               AUSTIN
GROVER SELLLRS
*won”rr GR(mm.



 tiouonblo tolm C, k,rrbur@r
 coulty    Attorney
 ayette     CouAty


                               OpiAiOA     NO.    o-694
                               ii.: Doer e ooamty Ju
                                         ooUAt#, who iO 4




           Your ngurat   ror 0~1: op
 wada     aa rollour:




                                                 rubjaot   aettrr   Ia
tlorh John C. ;arburaor,               P-w*   2




       Article 602 of            the   Pow1       COQI nadr   66 follow8$

       "'~4   Oouutr Judge in thlo,stute nko 6L612 ymotloo
       or     oitar
                 or ottoapt to pmotbu   66 at attorney at
       I&W h ANY CUXTY COUti'202 COUiiT iii'A JLI.TI& L;Y
       TiCki?&AC% rhrll bu fined not 1686 ttin 01.16hundrrd
       &or AOW tuui flta hwdrd! doLlrmb.*
       .artlcle tO3 of the iwi61 Codo reada e6 follow~t




            *'&e abaw        mzitloned        autt~ltloa      of iilarlah vu
       .ic.ritu mid L;hop~& va Ltnte              crp%esly    !dd   twt    the
       county JuaEci lo tutlorizod  to p-octl6u law ic th
      ls6trlot oourt. 6T911 1E hia OllI:CouAt~.   siIl&&~
      tits QP~O of :lorlch  t6 State show nrtlozsd     lc
      bs@o& on tha ground thathl6 oourt Ime mlthdr
      origbal  110r mgyalbtb ju.r:odlofloc Of suoh &is-
      triot       oourt    cu6o6.

          Wy ta8 6tpm66     prori6lo.n6 of at1010                   319,   ii. c. ii.,
      the county Juti    la prr&tted    to praatloa                  3.6~4~      a
      oounty or ;u6rio6 oourt, 6wvi in his oun                      aoUaty pro-
      vided, howcrur,   thcrt 59 owl% would nfire                     oeltiaur
      origlnel xmr tqpellatu JurlaiIiotlou.      At                 ti:i6 the
      I oancot ~10611 Jurt what ty&m of 0686 tt would bo in
      the Justlao oourt, but the at6tuto porldar  ror ruoh
      6 6ltwtlon.

            *i'pQ1 a rwdk&            0r tnu aborr cjaotod str,tutoe, 1t lr
      4y    oprnion       that    fi16 Low oantm Lat66 thnt   a county juW3
      46 not yroialbikd fmci ptsOti$ if
                                      ag 16U in 6Qy OoWt, ut-
      lee6 1% ir 6 oourt trm whlah ha ~63" hav6 an 6lwtiW
      JU&-i6dioUon or b 6666 ia WhiCA ho h66 Ori.&6l. JUrf8-
      dlotloA* ~artalnly !a hoe ~0 0rlglnrL or eg&alLate
       Jd0a~oti4p                  0s 8 0880 fiba in                 mother           00uy.        em-
       lair       it                           lab or prirllo&a
                        uould ba ln a aaae rhora a
      ~0u Lk    d l~8ta 04 a,a 0s00~~ % w& Oah Iaot
      lltuatlm, tha Cotmtr Sudga ahould not laorpt am-
       loymant.     It la thoraion nrf o~inloxi that tba County
       0 uA88 may praatiae                  &u ln any turtlea or oounty aourt
       Oflnotha?               ~aountf lo4pt              in 01aea *here a ploa of
       prfrilaga              la luaUlnabk.*
       Tha ltatutea retwrod to by you are the 0~4 atatutra      that
6aoL with  t&o cuecrtion rubaittbd, and lt la our opSnnion that  pow
iutarprcrtation th8r00r la oorrsot SOT the  sollowing c00aona1

       lfi 16%          th% l5ti         L%&l818LtUO j@aSb%Athe                       SollOWiui;       18~:
                  "&Ci;TI& 1'
                          Be it lnaotd    by tho io&deture    0r the
      iitdfa 0s ftua~, mot   it rhe3.lnot b,rimul for the su&e
      cd any County Court oi’ thin Strto to yrrroties 08 au at-
      tornby or counrelor-at-law b any 0r tm county Court8
      or courts or tar ~uatloc’~ or tti.o aaoo   0r thin stst0,
      afia ouy County J&v                        *Do map violate             th*       prooialo~a        or
       tsa       80tehdlbe                ouiltf or            l tira0~anor,              aid    upon
       oonrlotlon              t;aoreof,  in My oourt of ooap6tmt                               Jurla-
      dlotiou shall                be punlrtnd by ILco cot 1088 t&m                                one
       hu~(lraG         mr      cnre     thau     fire        huuAnA     Aollerm ln4             lri
      af34ut0t               tncr*t0,     UMI~           b0   r0=0r0a    fro;;:       O~OO.

                  o&i&,       ithoraaa, no law non mtiata prohibit-
                               &
       County          Jut@%8 raotiaiug ea lttorn~fa-at-law in. tha
       iauaty       ona es(~P ltrata*a                   Court8     of   thla     utOt.0, wh+rebJ’
      aah         00nrtdan rsaulte,                      thus orastln6            a    lnmr6onoy,
      and an ~ptmttif% publio neo~aaitf    that tiilr  lot c.0
      into lrfmt at once1 th e r o fo r th
                                        a la lot ahall   tab
      4rrO0t 8d w in m00 mm ~1d 8rtOr it8 pd80668.*
       (p. 216, ~ewe ot                  mtia,           1876)

       mo       1tita &~irlatu*re,                In a +Ndel             ze;e8lOfilis 1875, [;;.12,
&W8   Of 8bia          3&aOOial        -88iOR)           Uteridad   A&i010            1136    Or th      ;ceVi#d
civil Ltatutoa of 1879,                   laopt~a,P%bruery               21, 1679, 80 that                aacm
ruea en iollowa:

                        ll36. Gounty judp.r* in tilo8. oouRt~oa
                  *‘Artlo&
      wt~rdn     the oitil or orbabal  juri84$etiOn    Of tL*
       county oourta hea bean or mey Mroettar       bs aimhL%heb
       ahall ha16 thu rigat to preotio* 88 lttunoya       ln all
       Justioea*   and county oourt8 la obH8 whersln the cmUt@
r(aa. John 2, ;:arburpr,                      3~0        4

       ova   rhloe may pnaldo   huvo nolthrror ha1 nor lp
       palAata juriaalotloo,  prorlbed th ny lra 9 loamad law-
       yor8. ’

             wit. 2, iihemaa,   undrrthe oonatitutlon   the
       pmnnt     aaaalon OS tha Lwlalatun   La limltsd to thirty
       data, a paat portion oi rhloh haa already lrplredl~ and
       wh a r ea en&w
                   a , lxlatl4q  la nea o u~tf
                                             juagea a n 6q wlr ed
       OS praotloing   in oouaty and othor Worlor aourta, tlrero-
       fore,   an laurgrnof lib tb and an lmpantlre   pub110 nao%a,
       lltf daaaoda               the     eua nalon Or tno o0LiatitutiwaL rula
       whleh rr~uirtaa                  a bll r to ba rcrad on three loraral bay8
       and    that         tnia lrr take lrreot                  and   b*   in   roroo   from   ana
       aire          it8    paaaega,        and    it        la a0 onaotoa.-
       it uaa ari4aat~  tha yurj~ocr of tha Lagial,etturr,     lu peaakr6
m     laat abovo quoted ltatuta, to rapal      ttla atatuto   pa888a bf
tha 15th Lo~lalatur*r meklng it wdentul       for a oounty Ju&p to
gmotlaa lan in any oouctf or juatior oourt in ao rer 08 w
apgUed t0 08888 rhweln      tho c@&rt overwhloh a oOUaty Jua,ga
prsaidaa ma nolthrr    ori&inal nor rp ilato $wia6lotlon.
xoweror, the   atetute peaboa by the 1Y th LA&laht.uir wan alao
rsrrlod   into the 1879 mririon      of the oitll &tatutoa    se Alrtiale
236, and the part theeor      ral&tiVa   to the pruotioo    of 16;~ bf a
oouty Juc1g6 raad8 88 fououar

              -. . &or             aball w              oounty Judge be allowed            to
       appearend proof100                   ea an lttornay at law in my of
       trio aouaty           oourta       or aourta 0r tit0 juatlaoa or tha
       pa808     in        thin    8kto.w

     to flrrd that  both of t&eat atatutaa  nave boat carried into
tba rarloua ra*~alona   of our oivil and orlAna      ltatutba until
thin data, ana appear AOI an lutiolea bG2 =a 603 of our i~sml
Cods and hrtlalo   319 oi our ii41virrdCl*11 Statutaa.    .Tala altu-
ltlon oofbea althin tha rule 0r law leld dour. ln 39 Ter. Jux.,
aeo.   139, p. 26&, which                   rode        an follower
           *. . .But it la              to go boUta tha
                                             petiaalbla
       adoption or 8 oode                   ror aid in ad0eitie
                                                  tne in-
       tentlon0r thr kslalaturm   &I napoat of an UabU-
       uoua prorlaloa.  aid au-0 two oonrliatiti~  grovi-
       alone, onaotoa at dlrfwent tiiwa, are brou&ht
       forurrd irto a oonpilatlor It in proper to emaIm
       tba orl&ial aota co lrrtro  at tao trw ICItarA
       ..la
                                                                                       705



ym. Jozn 2. 1;erburuor. pmee 5

          Than   la no qi%atioa but        tnet   tho pmlialofia   of   nrtiolo
@0l or our Pa&41 cod0 are la 00arli0t with ti.0 pr0rlai0na 0s
Utlolo i&3 of our ronal Code and Artlolb )19 or our Barlaod
clrll setutoa.          -rbwom, bin00 trjr orl&nal rota ahow                  thbt
t&a Lo&alatura         inmia0d for tha rortalona of 8816 laat                 nenrsd
gfllolab  to oontrol it la our opL ion thet a oountf JuQa En
*uthorlmad to praotfoe law in aw county or juktloe oourt In
t,hla atata, *roe@ In 0aaaa whore Cha oourt over rhioh he
pnal&a haa either ori6iaal   or rpyolletr jurladlation.




                  ..
      I
                                  -,


                                 .     ’